Catron, Ch. J.
delivered the opinion of the court.
This court is of opinion, that the county court was not authorized to grant the appeal in this case, without first taking bond and security as required by the act of 1811, ch. 72, sec. 11. The act of 1831, ch. 21, does not affect this case. We are also of opinion, that the law is for the plaintiff below upon the pleadings. The demurrer to the pleas should have been sustained. Vide Taylor vs. Ross and Owens,(a) at Jackson, 1832.
Judgment reversed.

 Ante, page 395.